COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


GREAT COASTAL EXPRESS, INC. AND
 PACIFIC EMPLOYERS INSURANCE COMPANY
                                                MEMORANDUM OPINION *
v.   Record No. 1964-96-2                           PER CURIAM
                                                 JANUARY 28, 1997
IRVIN R. HARLOW


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (David L. Epperly, Jr.; Epperly, Follis &
            Schork, on brief), for appellants.
            (Peter D. Eliades; Marks & Harrison, on
            brief), for appellee.



     Great Coastal Express, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Irvin R. Harlow's

June 23, 1995 injury by accident arose out of his employment.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"Whether an injury arises out of the employment is a mixed

finding of law and fact and is reviewable by the appellate

court."    Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
483, 382 S.E.2d 305, 305 (1989).       Factual findings made by the

commission will be upheld on appeal if supported by credible

evidence.   James v. Capital Steel Constr. Co., 8 Va. App. 512,

515, 382 S.E.2d 487, 488 (1989).

     Harlow began to experience pain in the small toe of his

right foot while driving his employer's tractor trailer from

Richmond, Virginia to Texas.   Because of the pain Harlow could

not wear boots and wore tennis shoes.      When the shoe began to

irritate his toe, Harlow removed it.      While driving without a

shoe, Harlow learned that he might be required to stop at a weigh

station where shoes are required.      He then attempted to cut a

hole in his tennis shoe so that his sore toe could protrude from

the shoe and feel more comfortable.      However, the knife slipped

out of his hand and injured his right eye.      Harlow sought

immediate medical treatment.
     Based upon this record, the commission found that Harlow was

aware of Department of Transportation regulations that require

drivers to wear shoes while operating a commercial vehicle on a

public highway.   Furthermore, the commission held that "Harlow's

injury arose out of and in the course of his employment because

he was attempting to alter his shoe for comfort."

     Harlow's testimony provides credible evidence to support the

commission's findings.   His testimony proved that his injury was

causally connected to the manner in which he was required to

perform his work and flowed from his employment as a rational



                                   2
consequence.




               3
Accordingly, we affirm the commission's decision.

                                                    Affirmed.




                           4